Citation Nr: 0622297	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  99-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a laryngectomy to 
include as due to tobacco use in service and/or nicotine 
dependence that began in service. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).

The veteran testified at a hearing held in August 2004 before 
the undersigned Veterans Law Judge, who is responsible for 
making the final determination in this case.  A transcript of 
that hearing has been associated with the claims file. 

In November 2004, the Board remanded the case for additional 
development.  That development has been completed and the 
case is once again before the Board for review. 

The Board notes that the issue on appeal was initially 
characterizes as (1) entitlement to service connection for 
nicotine dependence, (2) entitlement to service connection 
for laryngectomy, (3) entitlement to service connection for 
laryngectomy, claimed as secondary to nicotine dependence, 
and (4) entitlement to service connection for laryngectomy 
based on the use of tobacco products during active service.  

However, the Board points out that a laryngectomy is the only 
disability for which the veteran is seeking service 
connection, and that the four issues previously listed merely 
identify the different theories of service connection for the 
veteran's laryngectomy.  Therefore, the Board has correctly 
recharacterized the issue on appeal as entitlement to service 
connection for a laryngectomy due to tobacco use in service 
and/or nicotine dependence that began in service.





FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran underwent a laryngectomy as a result of 
thyroid cancer that was first diagnosed in 1992.  

3.  The veteran's thyroid cancer has not been medically 
linked to service, to include nicotine dependence and/or 
tobacco use therein.  


CONCLUSION OF LAW

The veteran's thyroid cancer that resulted in a laryngectomy 
was not incurred in or aggravated by service, may not be 
presumed to have been so incurred or aggravated, and is not 
due to tobacco use or nicotine dependency acquired during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a laryngectomy.  
At his August 2004 hearing and in written statements, the 
veteran maintains that he underwent a laryngectomy in 1992 
after being diagnosed with cancer, which he claims is related 
to tobacco use in service and/or nicotine dependence that 
began in service.  

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.



I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

An August 2003 letter fully satisfies the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  This 
letter informed the veteran that additional information or 
evidence was needed to support his claim for service 
connection, and asked him to send the information or evidence 
to VA.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II). 

The Board notes that the letter did not notify the veteran of 
the type of evidence necessary to establish a disability 
rating or an effective date if service connection was 
eventually granted.  However, since the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a laryngectomy, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Hence, no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran.  An expert medical opinion through the VA 
Veterans Health Administration (VHA) was also obtained in 
November 2005 to determine whether the veteran's laryngectomy 
was related to service, to include tobacco use and/or 
nicotine dependence therein.  Thus, under the circumstances 
of this case, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.




II.  Factual Background

The veteran's service medical records show that he was 
examined in May 1943 for painful swelling in the sacral 
region.  When asked about his tobacco use, he responded that 
he used an "occasional pipe."  A physical examination 
revealed that his throat had no active infection or gross 
inflammatory changes.  A physical examination at separation 
in December 1945 also revealed no throat abnormalities.

The veteran was first diagnosed with thyroid cancer in 1992.  
Treatment records at that time show that the veteran was 
admitted to Cornell University Medical Center, where he 
underwent papillary carcinoma of thyroid invading trachea and 
cricoid cartilage.  Prior to the operation, it was noted that 
the veteran had no disorder of the vocal cords or respiratory 
difficulty.  Treatment records from K.H., M.D., dated in 
November 1992 also noted that the veteran underwent a right 
subtotal thyroid lobectomy with incomplete removal of tumor.  
Dr. K.H. noted that the cancer invaded the trachea and the 
cricoid cartilage.  Approximately one week later, the veteran 
underwent total laryngectomy and resection of five rings of 
trachea, total thyroidectomy.  

Treatment records from S.Y., M.D. dated in November 1992 
noted that the veteran had thyroid carcinoma of the right 
lobe.  Dr. S.Y. noted that the veteran had right thyroid 
enlargement over the past 30 years that had gotten larger in 
the prior six months.  Dr. S.Y. also noted that the veteran 
used tobacco.  The diagnosis was large thyroid tumor on the 
right with papillary thyroid carcinoma.  

In an April 2004 report, a VA examiner noted that he had 
spoken with the veteran over the telephone regarding his 
tobacco use.  The veteran reported that he smoked one pack 
per day for two years, followed by a half a pack per day for 
one year during active service.  He explained that, following 
separation from service, he continued to smoke a half a pack 
to one pack a day for 20 to 25 years until he was diagnosed 
with laryngeal cancer in 1992.  The examiner opined that, 
based on an epidemiology study published in the British 
Journal of Cancer in 2002, the odds of developing laryngeal 
cancer abruptly decreased after two years of cessation.  He 
stated that had the veteran quit smoking after separation 
from service, without adding a 20 to 38 pack per year of 
tobacco exposure before he was diagnosed with laryngeal 
caner, his odds of developing cancer would have been reduced 
to .17 (with 20 or more years of smoking cessation).  Had he 
stopped smoking in 1945, this would have given him a smoking 
cessation period of 47 years.  Taken in total, the examiner 
stated that the veteran's exposure to tobacco during his 
military service was "not likely to cause his laryngeal 
cancer."  He then indicated that the veteran's cancer was 
probably caused by his continuous exposure to tobacco after 
separation from service to the date of his diagnosis.  

In November 2005, a VA oncologist reviewed the veteran's 
claims file and offered the following medical opinions.  The 
oncologist noted that the veteran was diagnosed with 
papillary cancer of the thyroid in 1992, for which he 
underwent a total thyroidectomy, laryngectomy, and partial 
resection of the trachea.  The oncologist pointed out that it 
was clear from the record that the veteran had thyroid cancer 
(papillary type) and not laryngeal cancer, and that a 
laryngectomy was performed because the tumor had invaded the 
trachea.  The oncologist explained that, unlike laryngeal 
cancer, there is no epidemiological evidence linking smoking 
to papillary thyroid cancer.  "In other words, there is no 
current evidence that cigarette smoking increases a person's 
risk for papillary thyroid cancer."

When asked that is the likelihood that the veteran became 
nicotine dependent while on active duty, the oncologist 
stated that the question was irrelevant since there is no 
evidence that smoking increases the risk of thyroid cancer.  
The oncologist then opined that it is extremely unlikely that 
the veteran's papillary carcinoma of the thyroid was causally 
related to either his nicotine addiction and/or inservice 
tobacco use. 

III.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for a chronic disease, 
such as certain malignant tumors, if the disease if 
manifested to a compensable degree (10 percent) within one 
year following service.  This presumption can be rebutted by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West Supp 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Legislation was enacted prohibiting service connection for a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a claimant during the claimant's military service.  38 
U.S.C.A. § 1103; Internal Revenue Service Restructuring and 
Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-
66 (1998).  However, § 1103 applies only to claims filed 
after June 9, 1998, and does not affect claimants who filed 
claims on or before June 9, 1998, such as the veteran's claim 
in this case, which was filed in May 1998.

A precedential opinion by the VA General Counsel clarified 
when benefits may be awarded based upon in-service tobacco 
use.  This opinion determined that direct service connection 
may be established if the evidence shows injury or disease 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 58 
Fed. Reg. 42,756 (1993).  In June 1993, the VA General 
Counsel clarified that its prior opinion did not hold that 
service connection will be established for a disease related 
to tobacco use if the veteran smoked in service.  Rather, the 
opinion held that any disability allegedly related to tobacco 
use that was not diagnosed until after service would not 
preclude establishment of service connection.  However, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration. 
VAOPGCPREC 2-93.

The VA General Counsel subsequently issued another opinion to 
clarify when service connection may be granted for a 
disability that is secondary to nicotine dependence that 
arose from a veteran's tobacco use during service.  The VA 
General Counsel concluded that a determination as to whether 
secondary service connection should be established depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).  In a May 1997 memorandum, the VA 
Under Secretary for Health stated that nicotine dependence 
may be considered a disease for VA compensation purposes.  
Moreover, the determination as to whether a veteran is 
dependent on nicotine is a medical question.

Therefore, pursuant to these opinions, in order to establish 
service connection for a given disability due directly to 
inservice tobacco use or secondarily to nicotine dependence, 
the record must include competent medical evidence indicating 
that the disability resulted from in-service tobacco use, or 
that nicotine dependence was acquired during service, and the 
nicotine dependence caused the claimed disability.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a laryngectomy due to tobacco use in service and/or nicotine 
dependence that began in service.  First, the Board finds 
that service connection for a laryngectomy must be denied on 
a direct theory of service connection.  There is simply no 
medical evidence that the veteran's thyroid cancer, which 
ultimately resulted in a laryngectomy, had its onset in 
service.  Indeed, thyroid cancer was first diagnosed in 1992, 
approximately 47 years after the veteran's separation from 
active duty.  Moreover, no medical evidence indicates that 
the veteran's thyroid cancer is related to service, to 
include cigarette smoking in service.  In April 2004, a VA 
examiner opined that the veteran's exposure to tobacco in 
service was "not likely the cause of his laryngeal cancer."  

The Board also finds that service connection for a 
laryngectomy must be denied based on the theories involving 
tobacco use in service as well as nicotine dependence that 
began in service.  As noted, a VA examiner in April 2004 
determined that the veteran's exposure to tobacco in service 
was not likely the cause of his laryngeal cancer.  Instead, 
the examiner indicated that the veteran's cancer was probably 
caused by his continuous exposure to tobacco after service.  

In November 2005, however, a VA oncologist determined that 
the veteran's laryngectomy is unrelated to cigarette smoking, 
either in service or after service.  At that time, the 
oncologist reviewed the claims file and determined that the 
veteran's laryngectomy resulted from thyroid cancer and not 
laryngeal cancer.  According to the oncologist, this 
distinction is important because, unlike laryngeal cancer, 
there is no epidemiological evidence that links smoking to 
papillary thyroid cancer.  In other words, there is no 
current evidence that cigarette smoking increases a person's 
risk for papillary thyroid cancer.  

In light of this opinion, therefore, the veteran's claim for 
service connection for a laryngectomy must be denied under 
the theory that it is related to tobacco use in service 
and/or nicotine dependence that began in service.  The Board 
places greater probative value on this report, as it was 
based on a review of the claims file and supported by sound 
rationale.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran); see also, Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases).

The Board has also considered the veteran's own statements in 
support of his claim, including testimony presented at his 
August 2004 hearing.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, 2 Vet. App. at 494-95.  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the 
etiology of thyroid cancer, his lay statements are of no 
probative value in this regard.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a laryngectomy due to tobacco use in service 
and/or nicotine dependence that began in service.  The Board 
has reached this decision based on a careful review of the 
entire evidence of record, with significant weight accorded 
to opinions provided by a VA oncologist in a November 2005 
report.  Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding 
that the adoption of an expert medical opinion may satisfy 
the Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position).  Accordingly, the appeal is denied.


ORDER

Service connection for a laryngectomy to include as due to 
tobacco use in service and/or nicotine dependence that began 
in service is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


